Citation Nr: 1711860	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-00 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a right elbow disorder, claimed as tendonitis.

2. Entitlement to service connection for a left elbow disorder, claimed as tendonitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1993 to December 2006 including service in Southwest Asia from 2000-2001 and in 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans. 

The Board remanded the Veteran's claims for service connection for right and left elbow disorders for further development in July 2013 and April 2016.  The claims are again before the Board.

The Veteran, in his notice of disagreement received in November 2007, stated his condition was "left triceps tendonitis" and "right triceps tendonitis," not "elbow tendonitis."  In the July 2013 remand the Board noted that the RO included the triceps as part of the Veteran's claim because triceps are an exterior muscle to the elbow.  As result, triceps related findings are discussed below.  See November 2009 Statement of the Case; July 2013 Board remand at 3. 

The Veteran is service-connected for additional injuries or disabilities related to, or an area of, his elbows which are discussed in various findings by VA examiners and are reported in service treatment documents.  These disabilities include a right arm gunshot wound and cubital tunnel syndrome right and left hands with ulnar neuropathy at the right and left elbows.  These are discussed below to the extent they are mentioned in relation to the Veteran's claimed elbow tendonitis.

During the development of the case, the AOJ granted service connection in September 2016 for two additional disabilities.  Namely, on remand from the previous Board decision, the AOJ granted the Veteran service connection for cubital tunnel syndrome right and left hands with ulnar neuropathy at the right and left elbows at 10 percent disabling for both.  The Veteran has not submitted a Notice of Disagreement for these disabilities and, if he wishes to do so, he has one year from September 2016 to file a Notice of Disagreement.
FINDING OF FACT

The Veteran does not currently have a disability associated with either elbow for VA purposes (aside from already service-connected disabilities) and has not had a disability at any time during the pendency of the claim.


CONCLUSION OF LAW

The criteria for service connection for an elbow disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Board Remand

In April 2016, the Board remanded the claim and directed the AOJ to obtain any relevant evidence not of record and schedule a VA addendum opinion to clarify whether any disabilities affected the Veteran's right and left elbow, to include tendonitis.  Additionally, the AOJ was to determine whether any elbow disability was present at any time after the claimed was filed and, if present at any time, when it resolved.  In compliance with the Board remand, the AOJ obtained additional VA records.  An examination was performed and an opinion obtained.  The results will be addressed in detail below.  The AOJ provided an SSOC to the Veteran in September 2016.  For these reasons, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2007. 

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided because his service treatment records, VA treatment records, service personnel records, and lay statements have been obtained.  The Veteran has not contended and the record does not suggest that they are incomplete.  In addition, VA obtained any outstanding and relevant post-service VA treatment records referable to the Veteran's claimed elbow disabilities.

The Veteran has undergone VA examinations in connection with his claims for service connection.  The Veteran was previously provided VA examinations and medical opinions regarding his elbows and peripheral nerves in March 2007, in October 2013, and in June and July 2016.  The VA examinations each provided information regarding the Veteran's elbows disabilities.  The Board finds that in aggregate the examinations are adequate to decide the claims because they involved a review of the history, consideration of the Veteran's lay statements, a thorough clinical evaluation, and opinions that together address the diagnoses and etiology of the claimed disorders with rationale. 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits. 

Service Connection for Left and Right Elbow Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran served as a U.S. Army motor transport operator.  He contended in several statements that his bilateral elbow or triceps disability first manifested during active service.  

As an initial matter, the Veteran has been awarded service connected for ulnar neuropathy, rated at ten percent disabling for both left and right elbows, with an effective date in December 2006, the day after the Veteran left service and the earliest effective date possible pursuant to 38 C.F.R. § 3.400(b)(2).  The rating and effective date for these disabilities are not on appeal at this time.

An October 2002 service treatment note, accompanying an MRI for the Veteran's shoulder and signed by a doctor, stated "[t]here is no evidence for abnormality of the biceps tendon [and] no evidence of avulsion of the biceps anchor."

An August 2003 service treatment record noted numbness in arms and numbness or tingling, specifically in the middle 3 finders of both arms. 

In a September 2003 treatment record for elbow pain, noted the Veteran's complaints were for bilateral elbow forearm, wrist, and hand pain and numbness.  Pain was 6/10 on pain scale.  The Veteran reported increased symptoms with elbow flexion at work or sleeping, noted that he thought his condition came from lifting weights in the gym and having over developed triceps.  The Veteran described numbness as primarily in 2nd, 3rd, and 4th digits of both hands.  Electrodiagnostic testing showed no evidence of cervical radiculopathy or peripheral neuropathy.  A physical examination showed full range of motion in upper extremities and no atrophy or deformity. 

Service treatment records from November 2005 to July 2006 from an occupational therapist recorded that the Veteran had right and left triceps tendinitis or, on one occasion "bilat nerve compression/tendinitis."  A November 2005 note from the occupational therapists records:  "bilat parathesias for 2 years only when he has his elbows in flexion has diagnostic note relief with elbow extensin.  Denies weakness.  Also reports pain post elbows with pull-ups and triceps exercises."  A November 2005 consultation reported noted "intermittent paresthesia in [both] hands, forearms in the medial radial distribution for several years without change."  There was no reported muscle dysfunction, duty limitations, or limitation of daily activities. 

Throughout the November 2005 through July 2006 period, the occupational therapist noted the Veteran's symptoms were "bilateral cubital tunnel syndrome and triceps tendinitis" with an assessment of "bilateral cubital tunnel syndrome" and noted pain in elbows.  The occupational therapist stated that the Veteran's symptoms occurred for the last two years.  No atrophy was noted.  There was a notation at of "probably also right elbow has mid degree involvement."  The occupational therapist treatment records noted use of hard splints at nights, elbow pads, nerve glides, and modalities/heat/massage for tendinitis.  MRI testing in February 2006 of the elbows showed "no evidence of abnormality." 

The Veteran received a disability discharge from service after an adverse Medical Evaluation Board finding in August 2006.  The "past history" section of that evaluation noted "[b]ilateral ulnar nerve impingement [and] bilateral triceps tendonitis."  However, the diagnosis section of the evaluation only noted "bilateral cubital tunnel syndrome." "Lumbago," i.e. low back pain, was noted by the evaluating doctor as the reason that the Veteran did not meet the standards for retention. 

In a January 2007 claim for service connection, the Veteran reported that his disability was bilateral elbow bone spurs, bilateral ulnar nerve compression, and bilateral triceps tendinitis.  The Veteran claimed each of these disabilities resulted from heavy lifting during service. 

A February 2007 VA examination listed a clinical history of "bilateral elbow condition" with a finding that "[t]here is no evidence of acute fractures or dislocations.  Bone mineralization is normal.  The joint spaces are intact.  Metallic radiopaque foreign bodies are identified in the lateral and anterior aspect of the right elbow within the soft tissues.  Soft tissues are otherwise unremarkable."  The staff radiologist noted "impression: Metallic foreign body within the lateral soft tissues of the right elbow.  Otherwise unremarkable bilateral elbow."  Physical examination in a second February 2007 examination found elbow flexion to 145 degrees for both elbows, no pain, and no additional limitation of motion with repetitive use.  The same was found for both elbows for pronation and supination with motion to 90 degrees.  No ankylosis or inflammatory arthritis was found.  Diagnosis of the bilateral elbows was normal.  A spinal motor examination showed elbow extension and extension radial (triceps muscle) and musculocutaneous (biceps muscle) as 5/5 for left and right.  The examiner declined to diagnosis a right or left elbow disability and noted normal findings with respect to the Veteran's elbows.

The March 2007 VA neurological examination noted a history of numbness in both hands, with a chronic and gradual onset beginning in 2002 with circumstances listed as "bilateral numbness, tingling, and burning in both hands in the ulnar distribution when elbows are flexed.  No specific trauma (was shot in right elbow, but not near the cubital tunnel)."  Course after onset was "progressively worse."  Historical symptoms location was given as "ulnar aspect of both hands" and included "numbness, paresthesias, and dysesthesias" and with "tingling burning."  The physician diagnosed "bilateral cubital tunnel syndrome" with associated numbness in both hands, with nerve dysfunction and neuritis and with an absence of paralysis or neuralgia.  

In June 2007, the RO granted service connection for cubital tunnel syndrome of the right and left hands and residuals of a right arm gunshot wound, but denied service connection for tendonitis of the right and left elbows and ulnar nerve compression of the right and left elbows.  In January 2008, the Veteran expressed timely disagreement with the denial of service connection for bilateral tendonitis, explaining that his disability was triceps and not elbow tendinitis.  

A June 2009 VA primary care clinic note stated the Veteran "main complaint today is bilateral hand numbness and burning.  [Veteran's] complaints worse in 4th and 5th digit.  In past he was told he had bilateral ulnar nerve compression.  He has tried elbow splints but now he has outgrown his splints which were working for him."  The note reported that the Veteran's medical history included "bilateral ulnar compression" and "bicep tendonitis."  The staff physician assessed that "ulnar nerve entrapment - exam consistent with UNE bilaterally as [Veteran] has a past history.  Will get [nerve condition studies] and if [Veteran] desires surgery will refer to ortho.  I have ordered splints for [the Veteran] and he currently does not want surgery."

In a December 2009 substantive appeal continued to disagree with the AOJ denial of service connection for tendonitis for left and right elbow.  The Veteran reported that he complained of pain and stiffness in his elbows and triceps area to the examiner in the February 2007 VA examination, which the examining doctor did not record.  The Veteran reported that he had been prescribed medication for bilateral nerve compression and tendonitis and had severe pain in elbows and stated that simple movements caused severe pain and discomfort daily.

In July 2013, the Board remanded the claims for service connection for right and left elbow tendonitis.  The Board noted that the Veteran's service treatment records dated in February, March, and July 2006 documented treatment for and diagnoses of bilateral triceps tendonitis.  Pertinently, in adjudicating the Veteran's right and left elbow tendonitis claims, the RO included the Veteran's triceps as part of his right and left elbow because the triceps is an extensor muscle in the elbow.  The Board directed the performance of another VA examination to address triceps tendonitis.  

In October 2013 VA examination reported a medical history regarding the Veteran's elbow and forearm condition.  The VA examination recorded that the Veteran, in 2002, "was shot near right elbow recovered quickly and served rest of tour ending 12/06; noted onset of bilat elbow aches abt 2000 dxed as tendinitis and permanent profile for this."  (Internal spelling errors corrected).  Additionally, the examining physician noted flare-ups and recorded the Veteran reported "aching around olecranon esp with pushing or tight grip or flexing elbow against resistance Elbow extension was at 145 degrees or greater.  Elbow extension was 5/5 for both elbows (normal strength)."  The examining physician performed imaging studies of the Veteran's elbow and found no degenerative, no ankylosis, or traumatic arthritis and no functional impacts to the Veteran's elbow.  The physician provided rationale that stated "[the Veteran] may have had tendonitis but his present complaints are PURELY subjective and he does NOT have any symptoms nor signs of tendonitis nor any other Ortho condition; this is verified by the fact he is many years post [discharge] yet still has normal x-rays/exam."  (Internal spelling errors corrected, capitalization in the original).

In April 2014, the Board again considered the appeal and noted that the October 2013 VA examiner found no current disabilities of the right and left elbows but did not address whether the triceps tendinitis noted in service had resolved prior to the Veteran's January 2007 claim.  The Board directed a new examination regarding whether the Veteran ever had an elbow disability after service.  

A July 2016 VA Peripheral Nerves Conditions examination noted a medical history of "[c]omplains of numbness and tingling and pain from elbows down if he bends arms, for instance, to talk on his phone.  Awakens with coldness of arms from elbows down.  Symptoms began while he was in service and given braces to wear at night while in service and these helped.  Says he was told he had bilateral ulnar neuropathies in service.  Declined surgery at that time."  Muscle strength for elbow flexion and extension was 5/5 (normal strength) with no muscle atrophy.  It was noted that the Veteran slept with braces for both elbows to prevent arms from going numb at night.  There were no other significant diagnostic findings (except for ulnar neuropathy).  

In September 2016, pursuant to this VA examination, the RO granted the Veteran service connection for cubital tunnel syndrome left and right hands with ulnar neuropathy at the left and right elbows.

Regarding an additional elbow disability, the June 2016 VA examiner provided a medical opinion as follows:

I was not able to find any evidence that the problem was persisting up until the time of his 2007 discharge and in fact it was not noted on a February 2007 VA exam nor on the most recent one.  Tendonitis is more than just subjective complaints.  If someone had    secondary changes either on x-ray or on physical exam, none of which was noted . . . there is absolutely nothing to suggest he has continued tendonitis[.] [It?] is resolved so that diagnosis should be removed.

(Internal spelling errors corrected).  The examining physician also stated that the Veteran problem ulnar neuropathy is frequently confused with tendonitis.  The examiner additionally stated that he could not determine whether there are any neurological problems, as this was not his area of expertise.  However, in a separate VA Peripheral Nerve Conditions examination by a different doctor, who was a specialist in neurology, the examiner made findings related to Veteran's neurological issues ulnar neuropathy, which are not on appeal at this time.

The Veteran's representative contended that the Veteran is "entitled to service connection for bilateral elbows disabilities, claimed as tendonitis" in the representative's February 2017 Appellant's Post-Remand Brief.  The Representative also stated:

The [V]eteran argues that since a VA examiner stated that in 2007, still within a recent post d/c era, that he was diagnosed as having ulnar nerve involvement at the elbow with radiation into the last two fingers; and, that this entrapment produces not only pain down the forearm but often in the elbow joint and is frequently mistaken for tendonitis of the elbow; and, that this very well may be what the [V]eteran really had when he was initially diagnosed in the military as tendonitis, the [V]eteran argues that this correction in diagnosis should then be reflected as the actual claim for service connection in lieu of a "CUE," or request for reconsideration, in that he now has a correct or corrected VA diagnosis, and not a diagnosis as previously represented by VA examination and VA examiner to his prejudice in prosecuting his claim, albeit warranting service connection.

To summarize, the weight of competent evidence is that the Veteran did not have a right or left elbow disability, except those that are already service-connected during the period of the appeal.  The Veteran's service treatment records do refer to the Veteran's ulnar nerve and to bilateral triceps tendinitis and tendinitis generally.  The Veteran claims the latter is his current disability.  However, the February 2007 VA examination did not diagnose the Veteran with either right or a left elbow disability, nor did any other treatment document or VA examination post-service show any evidence of a disability.  The examiner in July 2016 further explained that in consideration of the entire history, the diagnoses of tendinitis during service were likely actually neurological without indications of chronic joint, muscle, or tendon deficits.  In addition, the Veteran's representative argued that the Veteran deserves service connection for ulnar nerve issues, with radiating pain into the fingers.  The Veteran has currently been service connected for ulnar nerve neuropathy since September 2016 and has not filed a Notice of Disagreement regarding the rating for ulnar nerve neuropathy and, therefore, these issues are not before the Board. 

The Board acknowledges the Veteran's lay statements regarding his subjective symptoms of elbow pain and stiffness, which he is competent to make.  However, in the absence of a current diagnosis of a disability, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The diagnosis of a disability is essentially a medical question, and as such is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a diagnosable elbow disability, associated with claimed tendonitis, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, his lay opinion that he has a diagnosable elbow disability is of little probative value.

With no objective diagnosis of a non-neurological disability, the Board is left solely with the Veteran's complaints of elbow pain and stiffness symptoms.  Therefore, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right elbow disorder, claimed as tendonitis, is denied.

Entitlement to service connection for a left elbow disorder, claimed as tendonitis, is denied.


____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


